United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3715
                                   ___________

Phillip Silvey,                       *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      * Appeal from the United States
John Douglas, Capt., JCCC; Burless    * District Court for the
Ross, Lt., JCCC; Dave Dormire, Assoc. * Western District of Missouri.
Superintendent; James McQueen, Sgt., *
JCCC; Michael Groose,                 *         [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                          Submitted: October 26, 1999

                               Filed: October 29, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Phillip Silvey, a Missouri inmate, appeals the district court’s1 denial of his
Federal Rule of Civil Procedure 59(e) motion following a jury trial in his 42 U.S.C. §
1983 action against Jefferson City Correctional Center and various prison officials.


      1
      The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri.
Mr. Silvey argued in his Rule 59(e) motion that he had not personally consented to
proceed to trial before a magistrate judge. Noting that Mr. Silvey’s counsel had signed
a written consent to proceed before a magistrate judge, the court denied relief. After
careful review of the record and the parties’ submissions, we conclude that the district
court did not abuse its discretion and we affirm for the reasons stated in its order. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-